 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JASON E. WILLIAMS,                               No. 1:19-cv-00611-DAD-SKO
12                       Plaintiff,
13           v.                                        ORDER DIRECTING THE CLERK TO
                                                       TERMINATE DEFENDANT TRANSUNION,
14    KINGS CREDIT SERVICES,                           LLC
      TRANSUNION, LLC,
15                                                     (Doc. 24)
                         Defendants.
16

17

18          On October 11, 2019, the parties filed a “Stipulation of Dismissal as to TransUnion, LLC

19   Only,” dismissing TransUnion, LLC with prejudice pursuant to Rule 41 of the Federal Rules of

20   Civil Procedure. (Doc. 24.)

21          In relevant part, Rule 41(a)(1)(A) provides as follows:

22          [A] plaintiff may dismiss an action without a court order by filing: (i) a notice of
            dismissal before the opposing party serves either an answer or a motion for
23
            summary judgment; or (ii) a stipulation of dismissal signed by all parties who have
24          appeared.

25   Fed. R. Civ. P. 41(a)(1)(A). “The plaintiff may dismiss some or all of the defendants, or some or
26   all of his claims, through a Rule 41(a)(1) notice,” and the dismissal “automatically terminates the
27   action as to the defendants who are the subjects of the notice.” Wilson v. City of San Jose, 111
28
 1   F.3d 688, 692 (9th Cir. 1997).

 2            Because the parties filed a stipulation of dismissal with prejudice under Rule

 3   41(a)(1)(A)(ii), this case has automatically terminated as to Defendant TransUnion, LLC. See Fed.

 4   R. Civ. P. 41(a)(1)(A). Accordingly, the Clerk of the Court is directed to TERMINATE Defendant

 5   TransUnion, LLC.

 6            This case shall remain OPEN pending resolution of Plaintiff’s case against the remaining

 7   defendant.

 8
     IT IS SO ORDERED.
 9

10   Dated:     October 15, 2019                                 /s/   Sheila K. Oberto            .
                                                       UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
